 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 BRIAN R. FAERSTEIN (CABN 274850)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6473
 7        FAX: (415) 436-7234
          Brian.Faerstein@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                       UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13

14 UNITED STATES OF AMERICA,                         )   No. CR 18-00198 EMC
                                                     )
15                          Plaintiff,               )   STIPULATION AND [PROPOSED] ORDER
         v.                                          )   CONTINUING HEARING AND
16                                                   )   EXCLUDING TIME FROM SEPTEMBER
     CHARIECE DENOYAS CHEW,                          )   19, 2018, THROUGH NOVEMBER 21, 2018
17                                                   )
                            Defendant.               )
18                                                   )

19            The United States of America, by and through Assistant United States Attorney Brian R.
20 Faerstein, and defendant Chariece Denoyas Chew, by and through his attorney Geoffrey Hansen, hereby

21 stipulate that, with the Court’s approval, the status hearing currently scheduled for October 24, 2018 at

22 2:30 p.m., should be continued to November 21, 2018 at 2:30 p.m.

23            The parties appeared before this Court on September 19, 2018, for a hearing on defendant’s
24 motion to suppress evidence in the above-captioned case. At the conclusion of the hearing, the Court

25 denied defendant’s motion to suppress for the reasons stated on the record. See Dkt. No. 22. The Court

26 set a status conference for October 24, 2018, so the parties could discuss how they intend to proceed in

27 this case in light of the Court’s order on defendant’s motion to suppress. The Court further ordered that

28
     STIP. AND [PROP.] ORDER CONT. HRG.
     CR 18-00198 EMC                                 1
 1 time be excluded under the Speedy Trial Act from September 19, 2018, to October 24, 2018, for

 2 effective preparation of counsel, and requested that the government prepare a stipulation and proposed

 3 order to that end. See id. The government has yet to file the proposed order requested by the Court and

 4 respectfully includes that stipulation and order of exclusion of time in this further request for a

 5 continuance for the reasons set forth below.

 6          Since the parties appeared before the Court on September 19, 2018, government counsel has had

 7 a case that was initially set for trial before Judge Chhabria on November 5, 2018, advanced to

 8 commence with jury selection on October 22, 2018, and opening statements and evidence on October

 9 24, 2018. See United States v. Kermit Daryl Tanner, Jr., CR 17-347 VC and CR 17-383 VC. The
10 parties are working toward a proposed stipulated facts bench trial in this proceeding but, in light of

11 government counsel’s current trial schedule, need additional time to complete the process of reviewing

12 the evidence and preparing proposed stipulations. Government counsel will also not be able to appear

13 for the currently-scheduled status conference of October 24, 2018, in light of counsel’s trial schedule.

14          Accordingly, the parties hereby stipulate that, with the Court’s approval, the status conference

15 currently scheduled for October 24, 2018, be continued to November 21, 2018, and time be excluded

16 from September 19, 2018, to November 21, 2018, for effective preparation of counsel under 18 U.S.C.

17 § 3161(h)(7)(B)(iv). The parties stipulate that the failure to exclude time would deny counsel the

18 reasonable time necessary for effective preparation, taking into account the exercise of due diligence

19 under 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate that the requested exclusion of time,

20 from September 19, 2018, to November 21, 2018, is in the interests of justice and outweighs the best

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28
     STIP. AND [PROP.] ORDER CONT. HRG.
     CR 18-00198 EMC                                  2
 1 interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          IT IS SO STIPULATED.

 3          Dated: October 10, 2018              ALEX G. TSE
                                                 United States Attorney
 4
                                                                /s/
 5                                               BRIAN R. FAERSTEIN
                                                 Assistant United States Attorney
 6

 7
            Dated: October 10, 2018                            /s/
 8                                               GEOFFREY HANSEN
                                                 Attorney for CHARIECE DENOYAS CHEW
 9
10

11                                             Attestation of Filer
12          In addition to myself, the other signatory to this document is Geoffrey Hansen. I hereby attest
13 that I have his permission to enter a conformed signature on his behalf and to file this document.

14          Dated: October 10, 2018                             /s/
                                                 BRIAN R. FAERSTEIN
15                                               Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROP.] ORDER CONT. HRG.
     CR 18-00198 EMC                                3
 1                                          [PROPOSED] ORDER

 2          Based upon the stipulation of the parties for good cause shown, the Court hereby orders that the

 3 status hearing scheduled for October 24, 2018, at 2:30 p.m., be continued until November 21, 2018, at

 4 2:30 p.m. Furthermore, based upon the representation of counsel and for good cause shown, the Court

 5 finds that failing to exclude the time between September 19, 2018, and November 21, 2018, would

 6 unreasonably deny counsel the reasonable time necessary for effective preparation, taking into account

 7 the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of

 8 justice served by excluding the time between September 19, 2018, and November 21, 2018, from

 9 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a
10 speedy trial. Therefore, it is further hereby ordered that the time between September 19, 2018, and

11 November 21, 2018, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

12 § 3161(h)(7)(A) and (B)(iv).

13
           10/12/2018
14 DATED: ________________                               ________________________________
                                                         HONORABLE EDWARD M. CHEN
15                                                       United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROP.] ORDER CONT. HRG.
     CR 18-00198 EMC                                4
